Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
None of the previously cited prior art of record fairly teach or suggest the liquid crystal alignment film comprising the polymer containing the specific combination of the first repeating unit including the at least one selected from the group consisting of the repeating units represented by the Chemical Formulae 1 to 3, and the second repeating unit including the at least one selected from the group consisting of the repeating units represented by the Chemical Formulae 4 and 5, wherein the liquid crystal alignment film has an optical retardation value of 3 nm or higher, because none of the previously cited prior art of record teach the second repeating unit including the at least one selected from the group consisting of the repeating units represented by the Chemical Formulae 4 and 5, as limited by the supplemental amendment filed on March 12, 2021.  
It is important to note that the Y1 to Y5 of the respective repeating units represented by Chemical Formulae 1 to 5, are each independently a divalent organic imide group represented by the Chemical Formula 7, such that the second repeating unit including the at least one selected from the group consisting of the repeating units represented by the Chemical Formulae 4 and 5, contains the divalent organic imide group represented by the Chemical Formula 7.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782